Exhibit 10.102



CAESARS ENTERTAINMENT CORPORATION
2012 PERFORMANCE INCENTIVE PLAN

AMENDED AND RESTATED NONQUALIFIED OPTION AWARD AGREEMENT


This is an AMENDMENT AND RESTATEMENT of that certain award agreement (as amended
and restated, the “Agreement”) made by and between Caesars Entertainment
Corporation, a Delaware corporation (the “Corporation”), and Gary Loveman (the
“Participant”) on June 28, 2013 (the “Original Agreement”), relating to an award
of Options under the Caesars Entertainment Corporation 2012 Performance
Incentive Plan (the “Plan”). Any capitalized terms not otherwise defined in this
Agreement shall have the definitions set forth in the Plan.
WHEREAS, the Corporation and Participant entered into a new employment
agreement, dated as of December 21, 2014 (the “New Employment Agreement”);
WHEREAS, pursuant to Section 5.3 of the New Employment Agreement, the
Corporation has agreed that it shall amend certain agreements governing
equity-based compensation to Participant, including the Original Agreement, to,
amongst other matters, modify certain vesting and expiration provisions to
reflect the revised terms of the New Employment Agreement;
WHEREAS, Section 8(l) of the Original Agreement requires that any change,
modification or waiver of the Original Agreement be made in writing and signed
by Participant and the Corporation;
WHEREAS, the Administrator has determined that it is in the best interests of
the Corporation and its stockholders to effectuate the amendments to the terms
of the Original Agreement provided for in the New Employment Agreement and set
forth herein; and
NOW, THEREFORE, the parties hereto, for themselves, their successors and
assigns, hereby agree as follows:
1.Grant of Option.
(a)    Grant. The Corporation has granted to Participant, on the Date of Grant
(as set forth on the final page of this Agreement) an Option (the “Option”) to
purchase the number of shares of Common Stock of the Corporation set forth on
the final page of this Agreement (such shares, the “Option Shares”), on the
terms and conditions set forth in this Agreement and as otherwise provided in
the Plan, consisting of the following:
(i)    That portion of the Option identified on the final page of this Agreement
as the “Time-Based Option.”
(ii)    The Option is not intended to qualify as an ISO. The price at which
Participant shall be entitled to purchase the Option Shares upon the exercise of
all or any portion of the Option, shall be as set forth on the final page of
this Agreement (the “Exercise Price”).
(b)    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Administrator from time to time pursuant to the Plan. The Administrator
shall have final authority to interpret and construe the Plan and this Agreement
and to make any and all determinations under them, and its decisions shall be
binding and conclusive upon Participant and his or her legal representative in
respect of any questions arising under the Plan or this Agreement.
(c)    Acceptance of Agreement. In order to accept this Agreement, Participant
must indicate acceptance of the Option and acknowledgment that the terms of the
Plan and this Agreement have been read and understood by signing and returning a
copy of this Agreement as instructed by the Corporation. By accepting this
Agreement, Participant consents to the electronic delivery of prospectuses,
annual reports and other information required to be delivered by Securities and
Exchange Commission rules (which consent may be revoked in writing by
Participant at any time upon three business days’ notice to the Corporation, in
which case subsequent prospectuses, annual reports and other information will be
delivered in hard copy to Participant).
2.    Vesting.
(a)    Vesting Schedule. Except as may otherwise be provided herein, the Option
shall become vested and exercisable on the dates set forth on the final page of
this Agreement.




--------------------------------------------------------------------------------



(b)    Definition of Cause. For purpose of this Agreement, “Cause” shall have
the meaning given to such term in the New Employment Agreement.
(c)    Definition of Good Reason. For purpose of this Agreement, “Good Reason”
shall have the meaning given to such term in the New Employment Agreement.
(d)    Definition of Disability. For purpose of this Agreement, “Disability”
shall have the meaning given to such term in the New Employment Agreement.
3.    Termination of Employment or Service.
(a)    If the New Employment Agreement is terminated pursuant to Section 9
thereof (i) by the Corporation for “Cause” (as defined in the New Employment
Agreement), then the Option, whether vested or unvested, shall immediately be
forfeited and canceled or (ii) by Participant without “Good Reason” (as defined
in the New Employment Agreement), then any unvested portion of the Option shall
be forfeited.
(b)    If the New Employment Agreement is terminated pursuant to (i) Section 8.1
thereof, then the Option shall immediately fully vest and become exercisable,
subject to the “Release Condition,” as defined in the New Employment Agreement,
or (ii) Section 10 thereof, then the Option shall continue to vest and become
exercisable in accordance with such section, or (iii) Section 11 thereof, then
the Option shall continue to vest and become exercisable in accordance with such
section, subject to the Release Condition.
(c)    If Participant’s employment or services with the Corporation or any
Subsidiary, as applicable, continues through December 31, 2016, any portion of
the Option that is not vested as of such date shall continue to vest and become
exercisable on each Vesting Date as if Participant’s employment and service with
the Corporation or a Subsidiary continued through the applicable Vesting Date.
4.    Expiration. In no event shall all or any portion of the Option be
exercisable after the tenth anniversary of the Date of Grant (the “Option
Period”). If Participant’s employment or service with the Corporation and all
Subsidiaries is terminated for any reason then the Option shall expire on (i)
the commencement of business on the date Participant’s employment or service is
terminated for Cause; (ii) thirty-six (36) months following the later of the
applicable Vesting Date or the date of Participant’s termination of employment
if Participant’s employment is terminated (A) pursuant to Section 8.1, 10 or 11
of the New Employment Agreement or (B) following Participant’s continuous
employment or services with the Corporation or any Subsidiary, as applicable,
pursuant to the New Employment Agreement, through December 31, 2016, or (iii) 60
days following the termination of the New Employment Agreement without Good
Reason. In addition, the Option will terminate immediately (and sooner than set
forth above) if Participant voluntarily terminates employment or service with
the Corporation and its Subsidiaries, on the commencement of business on the
date Participant joins a Competitor. For purpose of this Agreement, “Competitor”
shall mean any Person engaged in the casino business (or any hotel or resort
that operates a casino business) in the United States, Canada, or Mexico or any
other geographic location in which the Corporation or its Subsidiaries is
engaged in the casino business at the time Participant’s employment or service
with the Corporation and its Subsidiaries ends.
5.    Method of Exercise.
(a)    Any portion of the Option that has become exercisable may be exercised by
delivery of a duly executed written notice of exercise to the Corporation at its
principal business office using such form(s) as may be required from time to
time by the Corporation.
(b)    No Option Shares shall be delivered pursuant to any exercise of the
Option until payment in full of the Exercise Price therefor is received by the
Corporation in accordance with Section 5.5 of the Plan and Participant has paid
to the Corporation an amount equal to any federal, state, local and non-U.S.
income and employment taxes required to be withheld in accordance with
Section 8.5 of the Plan. In addition, the Corporation will permit Participant
(or his or her permitted transferee pursuant to Section 5.7 of the Plan,
guardian or legal representative, if applicable) to exercise all or any portion
of his or her then-exercisable Option through cashless exercise (as permitted
under the Management Investor Rights Agreement (as defined below), if
applicable) or, with the consent of the Administrator, a reduction in the number
of Option Shares otherwise deliverable pursuant to the Option (to satisfy the
exercise price but not any applicable withholding taxes, unless Participant’s
employment or service terminates due to his death or Disability or is terminated
by the Corporation or its Subsidiaries without Cause or by Participant for Good
Reason, in which case Participant may use cashless exercise (as permitted under
the Management Investor Rights Agreement, if applicable) or, with the consent of
the Administrator, a reduction in the number of Option Shares otherwise
deliverable pursuant to the Option,

2

--------------------------------------------------------------------------------



to satisfy the minimum amount of withholding taxes due on exercise), but only to
the extent such right or the utilization of such right would not cause the
Option to be subject to Section 409A of the Code.
(c)    [Intentionally left blank.]
(d)    [Intentionally left blank.]
(e)    [Intentionally left blank.]
6.    Rights as a Stockholder. Participant shall not be deemed for any purpose
to be the owner of any shares subject to this Option unless, until and to the
extent that (a) the Corporation shall have issued and delivered to Participant
the Option Shares, and (b) Participant’s name shall have been entered as a
stockholder of record with respect to such Option Shares on the books of the
Corporation.
7.    Compliance with Legal Requirements.
(a)    Generally. The granting, vesting and exercising of the Option, delivery
of Option Shares upon such exercise, and any other obligations of the
Corporation under this Agreement, shall be subject to all applicable federal,
provincial, state, local and foreign laws, rules and regulations and to such
approvals by any regulatory or governmental agency as may be required. The
Administrator shall have the right to impose such restrictions on the Option as
it deems necessary or advisable under applicable federal securities laws, the
rules and regulations of any stock exchange or market upon which shares of
Common Stock are then listed or traded, and/or any blue sky or state securities
laws applicable to such shares. Participant agrees to take all steps the
Administrator or the Corporation determines are necessary to comply with all
applicable provisions of federal and state securities law in exercising his or
her rights under this Agreement.
(b)    Tax Withholding. The exercise of the Option (or any portion thereof)
shall be subject to Participant satisfying any applicable federal, state, local
and foreign tax withholding obligations. The Corporation shall have the power
and the right to require Participant to remit to the Corporation or deduct or
withhold from all amounts payable to Participant in connection with the Option
or otherwise, an amount sufficient to satisfy any applicable taxes required by
law. Further, the Corporation may permit or require Participant to satisfy, in
whole or in part, the tax obligations by withholding shares of Common Stock that
otherwise would be received upon exercise of the Option.
8.    Miscellaneous.
(a)    Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by Participant other than
to: (i) Participant’s beneficiaries or estate upon the death of Participant (by
will, by the laws of descent and distribution or otherwise), (ii) pursuant to a
qualified domestic relations order if approved or ratified by the Administrator,
(iii) subject to the prior written consent of the Administrator, not to be
unreasonably withheld, and compliance with all applicable tax, securities and
other laws, any trust or custodianship created by Participant for estate
planning purposes, the beneficiaries of which may include only Participant or
Participant’s family members (as defined in Form S-8), or (iv) as otherwise
permitted under Section 5.7.2 or 5.7.3 of the Plan.
(b)    Waiver. Any right of the Corporation contained in this Agreement may be
waived in writing by the Administrator. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.
(c)    Section 409A. The Option is not intended to be subject to Section 409A of
the Code. Notwithstanding the foregoing or any provision of the Plan or this
Agreement, if any provision of the Plan or this Agreement contravenes
Section 409A of the Code or could cause Participant to incur any tax, interest
or penalties under Section 409A of the Code, the Administrator may, in its sole
discretion and without Participant’s consent, modify such provision to
(i) comply with, or avoid being subject to, Section 409A of the Code, or to
avoid the incurrence of taxes, interest and penalties under Section 409A of the
Code, and/or (ii) maintain, to the maximum extent practicable, the original
intent and economic benefit to Participant of the applicable provision without
materially increasing the cost to the Corporation or contravening the provisions
of Section 409A of the Code. This Section 8(c) does not create an obligation on
the part of the Corporation to modify the Plan or this Agreement and does not
guarantee that the Option or the Option Shares will not be subject to interest
and penalties under Section 409A.

3

--------------------------------------------------------------------------------



(d)    Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax, pdf/email or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to Participant, at Participant’s address indicated
by the Corporation’s records, or if to the Corporation, to the Corporation’s
principal business office.
(e)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(f)    No Rights to Employment or Service. Nothing contained in this Agreement
shall be construed as giving Participant any right to be retained, in any
position, as an employee or consultant of the Corporation or its Subsidiaries or
shall interfere with or restrict in any way the right of the Corporation or its
Subsidiaries, which is hereby expressly reserved, to remove, terminate or
discharge Participant at any time for any reason whatsoever.
(g)    No Rights to Award. The grant to Participant of the Option pursuant to
this Agreement shall not give Participant any claim or rights to be granted any
future award or additional awards under the Plan, subject to any express
contractual rights (set forth in a document other than the Plan and this
Agreement) to the contrary.
(h)    Fractional Shares. No fractional shares shall be delivered under this
Agreement. In lieu of issuing a fraction of a share in settlement of the
exercised Option, the Corporation shall be entitled to pay to Participant an
amount in cash equal to the fair market value (as defined in the Plan) of such
fractional share.
(i)    Beneficiary. Participant may file with the Administrator a written
designation of a beneficiary on such form as may be prescribed by the
Administrator and may, from time to time, amend or revoke such designation. If
no validly designated beneficiary survives Participant, Participant’s estate
shall be deemed to be Participant’s beneficiary.
(j)    Bound by Plan. By signing this Agreement, Participant acknowledges that
Participant has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.
(k)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Corporation and its successors and assigns, and of
Participant and the beneficiaries, executors, administrators, heirs and
successors of Participant.
(l)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 8.6.4 of the Plan.
(m)    Governing Law. This Agreement shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware without regard
to principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.
(n)    Captions. The captions and headings of the Sections hereof are provided
for convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
[Signature Page Follows]





4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Corporation and Participant have executed this Agreement
as set forth below.


CAESARS ENTERTAINMENT CORPORATION
By: /s/ Mary H. Thomas____________________
Name: Mary H. Thomas
Title: Executive Vice President, Human Resources    

[Amendment to Gary Loveman’s 2013 Option Agreement – Signature Page]



--------------------------------------------------------------------------------



Agreed to and Accepted by:


/s/ Gary Loveman    
Participant: GARY LOVEMAN


Date: December 29, 2014







[Amendment to Gary Loveman’s 2013 Option Agreement – Signature Page]



--------------------------------------------------------------------------------



Number of Option Shares subject to
Time-Based Option:
110,834
Exercise Price for Option Shares:
The Exercise Price per Option Share for the Option shall be $13.70 per Option
Share.
Date of Grant:
June 28, 2013
Vesting Date:
January 2, 2014
Vesting Schedule Applicable to
Time-Based Option:
The Time-Based Option shall vest and become exercisable with respect to 25% of
the Option Shares on the Vesting Date and 25% of the Option Shares on each of
the three anniversaries of the Vesting Date, subject to Participant’s continued
employment or service with the Corporation or one of its Subsidiaries on each
such Vesting Date; provided, that, if Participant’s employment or services with
the Corporation or any Subsidiary, as applicable, continues through December 31,
2016, any portion of the Option that is not vested as of such date shall
continue to vest as if Participant’s employment and service with the Corporation
or a Subsidiary continued through the applicable Vesting Date.





